     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.273 Page 1 of 14




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    IRVIN MUSGROVE,                                    Case No.: 20-cv-00614-GPC
11                                      Plaintiff,
                                                         ORDER DISMISSING THE FIFTH
12    v.                                                 AMENDED COMPLAINT
                                                         WITHOUT PREJUDICE PURSUANT
13    ANGIE HANIFIN, SUSANA SOTO,
                                                         TO 28 U.S.C. § 1915(e)(2)(B)
      MARGERY PIERCE, KEYSA
14
      MACHADO, AND OCEANSIDE
                                                         [ECF No. 49.]
15    HOUSING AUTHORITY,
16                                   Defendants.
17
18          Pursuant to 28 U.S.C. § 1915(e)(2)(B) and for the reasons that follow, the Court
19    DISMISSES Plaintiff’s Fifth Amended Complaint. Plaintiff will be granted one
20    additional opportunity to file a further amended complaint.
21            I.   PROCEDURAL HISTORY
22          On March 31, 2020 Plaintiff Irvin Musgrove, proceeding pro se, initiated this
23    action. ECF No. 1. On the same day, Plaintiff filed a motion to proceed in forma
24    pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). ECF No. 2. On June 3, 2020, Plaintiff
25    filed a Third Amended Complaint naming Angie Hanifin, Susana Soto, Margery Pierce,
26    Keysa Machado, and Oceanside Housing Authority as Defendants. ECF No. 13. On
27    August 4, 2020, this Court granted Plaintiff’s motion to proceed IFP and sua sponte
28                                                   1
                                                                                     20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.274 Page 2 of 14




 1    dismissed Plaintiff’s Third Amended Complaint without prejudice pursuant to 28 U.S.C.
 2    § 1915(e)(2)(B). ECF No. 15. On August 5, 2020, Plaintiff filed a Fourth Amended
 3    Complaint.1 ECF No. 16. On January 25, 2021, the Court sua sponte dismissed
 4    Plaintiff’s Fourth Amended Complaint without prejudice. ECF No. 47. On January 27,
 5    2021, Plaintiff filed a Fifth Amended Complaint (“5AC”). ECF No. 49.
 6           A summons was subsequently issued on the 5AC and Plaintiff attempted to serve
 7    Defendants, and later filed requests for entry of default and motions for default judgments
 8    against Defendants. See ECF Nos. 48–75. The Court found Plaintiff’s requests for entry
 9    of default and motions for default judgment must be denied because Plaintiff had not
10    established that he had properly served the Defendants and had not adequately supported
11    his motions for default judgment. ECF No. 76. However, the Court had not yet screened
12    the 5AC pursuant to 28 U.S.C. § 1915(e)(2)(B); had it done so and found the 5AC should
13    not be dismissed, the Court would have been required to order service be made by the
14    U.S. Marshal pursuant to Federal Rule of Civil Procedure (“Rule”) 4(c)(3) because
15    Plaintiff is proceeding IFP. Fed. R. Civ. P. 4(c)(3) (“The court must [] order [service be
16    made by a United States marshal or deputy marshal or by a person specially appointed by
17    the court] if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. §
18    1915 or as a seaman under 28 U.S.C. § 1916.”). The Court therefore erred in requiring
19    Plaintiff to personally complete service of the 5AC.
20           However, under 28 U.S.C. § 1915(e)(2)(B), the Court shall first determine whether
21    the 5AC must be dismissed before ordering the U.S. Marshals to complete service of the
22    complaint. Accordingly, the Court will now review whether the 5AC fails to state a
23    claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).
24
25    1
        Plaintiff filed two subsequent amendments to his complaint without seeking leave of the Court.
26    Because Plaintiff had already amended his complaint once as of right and was thus required to seek
      leave to amend, Fed. R. Civ. P. 15(a), the Court struck these amended complaints from the record. See
27    ECF Nos. 45, 46.
28                                                      2
                                                                                             20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.275 Page 3 of 14




 1              II.   FACTUAL BACKGROUND
 2             A. First and Second Reasonable Accommodation Requests
 3             The following facts come from Plaintiff’s Fifth Amended Complaint filed on
 4    January 27, 2021. ECF No. 49 (“5AC”). Plaintiff alleges that in June 2018, the
 5    Oceanside Housing Authority (“OHA”) and his apartment manager “had a lapse in
 6    communication” that resulted in the annual Section 8 inspection for his apartment not
 7    being scheduled. Id. at 2.2 Plaintiff does not explicitly state what the inspection was for,
 8    but it appears from the face of the complaint that the inspection focused on whether
 9    certain repairs had been completed in Plaintiff’s apartment at the time. Id. Plaintiff
10    states that the final repair had been completed before the inspection deadline, but “[i]t
11    had totally slipped my mind due to my memory problem,” of which Plaintiff’s apartment
12    manager and his case manager, Susana Soto (“Soto”), were aware. Id. OHA did not pay
13    its rent portion for Plaintiff’s apartment. Id.
14             On July 3, 2018, when Plaintiff inquired why OHA had not paid its rent portion for
15    his apartment, Plaintiff was informed that the computer system reflected that he did not
16    want to live in the apartment anymore, even though he had told Soto that he wanted to
17    remain at the apartment. Id. Plaintiff then provided the OHA receptionist with a
18    statement confirming that he wanted to remain in his apartment. Id.
19             On July 9, 2018, Plaintiff received a “‘Housing Choice Voucher Termination
20    Notice’ due to a failed inspection,” and Soto confirmed that the termination was due to a
21    failed inspection. Id. Plaintiff called an OHA inspector, who said she would inspect the
22    apartment so that Plaintiff’s housing voucher could be reinstated. Id. The OHA
23    inspector came to the apartment to conduct the inspection, and the apartment passed. Id.
24    On July 20, 2020, Plaintiff called Soto to “tell her the good news,” but Soto informed
25
26
27    2
          All page numbers refer to the CM/ECF pagination.
28                                                       3
                                                                                     20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.276 Page 4 of 14




 1    Plaintiff “her hands were tied” and that Plaintiff’s housing voucher had been terminated.
 2    Id. Plaintiff told Soto about his desire to stay in the apartment because of the hardship a
 3    move would cause to Plaintiff and Plaintiff’s son, but Soto said “her hands were tied” and
 4    told Plaintiff he needed to obtain a new housing voucher.3 Id. at 2–3. Plaintiff states that
 5    he and his son “were hatefully & maliciously evicted by The OHA,” including by Soto
 6    and her supervisor Angie Hanifin (“Hanifin”), who “helped make the decision,” and were
 7    “discriminated against while being bullied into homelessness.” Id. at 3.
 8           Plaintiff moved out of the apartment in mid-August 2018 and was unable to get an
 9    apartment for a few months. Id. Plaintiff states that it was “extremely difficult for me to
10    get an apartment unlike before.” Id. Over the course of the next 9 months, Plaintiff
11    wrote to the OHA Director, Margery Pierce (“Pierce”) eight or nine times, and made a
12    Reasonable Accommodation Request (“RAR”). Id. Plaintiff does not describe what the
13    RAR requested. Plaintiff alleges Pierce never answered and passed the emails to Hanifin.
14    Id. at 3.
15           Because of Plaintiff’s housing voucher termination, Plaintiff and Plaintiff’s son did
16    not have housing for months. Id. While Plaintiff was homeless, Child Protective
17    Services took custody of Plaintiff’s son. Id.
18           B. Third Reasonable Accommodation Request
19           Plaintiff states that Plaintiff’s psychiatrist informed him that he had post-traumatic
20    stress disorder (“PTSD”) on top of his “major depression,” and that as a result he had
21    “developed an issue with making initial contacts with the property managers.” Id. at 4.
22    Plaintiff’s psychiatrist made an RAR to Pierce on Plaintiff’s behalf, seeking assistance in
23    securing a place for Plaintiff and his son. Id. This resulted in a meeting between Plaintiff
24    and Hanifin at an unidentified time. Id. Hanifin apparently told Plaintiff that OHA is not
25
26
      3
       It is not clear from the 5AC whether Plaintiff is alleging that he made a Reasonable Accommodation
27    Request to Soto to receive an extension for the housing inspection.
28                                                      4
                                                                                            20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.277 Page 5 of 14




 1    required to help Plaintiff and only is required to provide him with a listing of rental units.
 2    Id. Plaintiff said the only assistance he needed was for someone at OHA to call ahead to
 3    the apartments and announce that he would be stopping by to fill out an application for an
 4    apartment. Id. at 4–5. This RAR was denied. Id.
 5          In the 5AC, Plaintiff does not state what relief he is seeking. In the Fourth
 6    Amended Complaint, Plaintiff had sought damages for the over 18-month period during
 7    which he experienced homelessness, the 12-month period during which his family “had
 8    been torn apart,” the “traumatic affects [sic] homelessness [and] 12+ months that CPS
 9    custody has had on [his son], and the two year period he had to endure with “extreme
10    pain in [his] hip that was in need of surgery.” ECF No. 16 at 5.
11          III.   DISCUSSION
12          A. Legal Standard under 28 U.S.C. § 1915(e)(2)(B)
13          An action filed by a litigant proceeding IFP “shall” be dismissed if the action “(i) is
14    frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)
15    seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §
16    1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (noting that 28 U.S.C.
17    § 1915(e)(2)(B) is not limited to prisoners). When considering the pleadings of pro se
18    litigants, the Court interprets pleadings “liberally.” Draper v. Rosario, 836 F.3d 1072,
19    1080 (9th Cir. 2016). In giving liberal interpretation to a pro se civil rights complaint,
20    however, courts may not “supply essential elements of claims that were not initially
21    pled.” Ivey v. Bd. Of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
22          B. Federal Rule of Civil Procedure 8
23          Rule 8(a)(3) states that a complaint for relief must contain “a demand for the relief
24    sought.” Fed. R. Civ. P. 8(a)(3). A well-pleaded complaint “fully sets forth who is being
25    sued, for what relief, and on what theory, with enough detail to guide discovery.”
26    McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). Some indication of the relief
27    sought is necessary to permit the defendant to have fair notice of the claim. Cf.
28                                                 5
                                                                                       20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.278 Page 6 of 14




 1    McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991). Plaintiff’s 5AC is missing any
 2    description whatsoever of the relief he seeks (for example, monetary damages). While
 3    the Court recognizes that Plaintiff’s previous complaints indicated he is seeking monetary
 4    damages, an amended complaint completely replaces the earlier complaints and the Court
 5    cannot consider information in the earlier complaints. See Ferdik v. Bonzelet, 963 F.2d
 6    1258, 1262 (9th Cir. 1992), as amended (May 22, 1992).
 7           The Court therefore finds that the 5AC must be dismissed because Plaintiff has not
 8    stated what relief he is seeking and the Court accordingly cannot conclude that the 5AC
 9    states a claim for relief. However, the Court will grant Plaintiff leave to amend. The
10    Court cautions Plaintiff that his Sixth Amended Complaint must be complete in itself
11    without reference to prior complaints or filings, and that any claim not re-alleged in the
12    new amended complaint will be considered waived. See Lacey v. Maricopa Cnty., 693
13    F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which
14    are not re-alleged in an amended pleading may be “considered waived if not repled.”).
15           C. Section 504 of the Rehabilitation Act
16           Because the Court will grant Plaintiff leave to amend, the Court also considers
17    whether Plaintiff has stated a claim under the Rehabilitation Act,4 to allow Plaintiff to fix
18    any deficiencies in his complaint prior to refiling.
19           The Ninth Circuit has held that Section 504 of the Rehabilitation Act, 29 U.S.C. §
20    794, which prohibits discrimination on the basis of disability by programs receiving
21    federal financial assistance, creates a private right of action. Kling v. Los Angeles Cty.,
22    633 F.2d 876, 878 (9th Cir. 1980). “[S]ection 504 guarantees ‘meaningful access’ to
23    programs or activities receiving federal financial assistance for otherwise qualified
24
25    4
        Plaintiff’s complaint includes statements suggesting that Defendants failed to comply with certain
26    requirements of the housing voucher program. See 5AC at 4. However, as Plaintiff’s claim appears to
      be based solely on Defendants’ alleged discrimination on the basis of his disability, the Court analyzes
27    his complaint under the Rehabilitation Act.
28                                                        6
                                                                                                20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.279 Page 7 of 14




 1    handicapped individuals.” Bonner v. Lewis, 857 F.2d 559, 561 (9th Cir. 1988) (quoting
 2    Alexander v. Choate, 469 U.S. 287, 301 (1985)). “[T]o assure meaningful access,
 3    reasonable accommodations in the . . . program or benefit [receiving federal financial
 4    assistance] may have to be made.” Id.
 5             To state a claim under the Rehabilitation Act, “a plaintiff must show that (1) she is
 6    [disabled5] within the meaning of the [Rehabilitation Act]; (2) she is otherwise qualified
 7    for the benefit or services sought; (3) she was denied the benefit or services solely by
 8    reason of her [disability]; and (4) the program providing the benefit or services receives
 9    federal financial assistance.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002).
10    “A failure to provide reasonable accommodation can constitute discrimination under
11    section 504 of the Rehabilitation Act.” Vinson v. Thomas, 288 F.3d 1145, 1154 (9th Cir.
12    2002). To obtain damages under the statute, a plaintiff must also show that the defendant
13    acted with deliberate indifference. See Lovell, 303 F.3d at 1056.
14            i.   Federal Assistance
15             Plaintiff states that OHA administered the Section 8 housing program, seemingly
16    referring to the housing choice voucher program funded by the federal government.
17    From this, the Court can gather that Plaintiff alleges discrimination in a program that
18    receives federal financial assistance. At this stage, the Court need not determine whether
19    OHA in fact receives such assistance. See Bonner, 857 F.2d at 563 (“Whether the prison
20    or its programs receive federal financial assistance is a question of fact to be resolved in
21    the district court.”). The Court finds that Plaintiff adequately alleges the program at issue
22    receives federal financial assistance.
23    \\\
24    \\\
25
26
27    5
          The Rehabilitation Act now uses the term “disability” rather than “handicap.” 29 U.S.C. § 794.
28                                                         7
                                                                                                20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.280 Page 8 of 14




 1          ii.   Individual with a Disability
 2            For the purposes of a Rehabilitation Act claim, in order to be considered an
 3    individual with a disability, the person must have “a physical or mental impairment that
 4    substantially limits one or more major life activities,” have “a record of having such an
 5    impairment,” or be “regarded as having such an impairment.” 42 U.S.C. § 12102(1); 29
 6    U.S.C. § 705(20)(B) (incorporating ADA definition). “[M]ajor life activities include, but
 7    are not limited to, caring for oneself, performing manual tasks, seeing, hearing, eating,
 8    sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading,
 9    concentrating, thinking, communicating, and working.” 42 U.S.C. § 12102(2).
10    “‘Substantially limits’ is not meant to be a demanding standard.” 29 C.F.R. § 1630.2.
11            Plaintiff states that he suffers from depression and post-traumatic stress disorder
12    (“PTSD”). Plaintiff alleges that this has caused him problems in contacting property
13    managers, as corroborated by his psychiatrist. 5AC at 4. Interacting with others has been
14    found to be a “major life activity.” See Weaving v. City of Hillsboro, 763 F.3d 1106,
15    1113 (9th Cir. 2014). However, mere interpersonal problems do not amount to a
16    disability; rather, a plaintiff must show that her “relations with others were characterized
17    on a regular basis by severe problems, for example, consistently high levels of hostility,
18    social withdrawal, or failure to communicate when necessary.” Id. (quoting McAlindin v.
19    County of San Diego, 192 F.3d 1226, 1235 (9th Cir. 1999)). At this stage, the Court finds
20    that Plaintiff has sufficiently alleged that his PTSD and depression are impairments that
21    substantially limit his ability to communicate.
22            Plaintiff also indicates that he has a “memory problem,” 5AC at 2, but does not
23    allege that this problem is the result of any mental impairment or that it substantially
24    limits any major life activities. The Court therefore finds that the 5AC does not
25    adequately allege Plaintiff has a memory-related disability.
26    \\\
27    \\\
28                                                   8
                                                                                      20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.281 Page 9 of 14




 1       iii.   Otherwise Qualified for Program
 2          A person is “otherwise qualified” under Section 504 if she “is able to meet all of a
 3    program’s requirements in spite of” the disability. Southeastern Community College v.
 4    Davis, 442 U.S. 397, 406 (1979); see also Jacobson v. Delta Airlines, Inc., 742 F.2d
 5    1202, 1205 (9th Cir. 1984) (defining “otherwise qualified” as meeting all program
 6    requirements other than those that are “unreasonable and discriminatory”).
 7          Based on the Court’s initial review of the 5AC, Plaintiff appears to allege that he
 8    would have been otherwise qualified for the housing voucher program had he received
 9    what he claims are reasonable accommodations for his disability. Accordingly, at this
10    stage, the Court determines that Plaintiff has adequately alleged he was otherwise
11    qualified for the program.
12        iv.   Discrimination through Denial of a Reasonable Accommodation
13          As noted above, the failure of the defendant to provide a reasonable
14    accommodation for the plaintiff’s disability can constitute discrimination under the
15    Rehabilitation Act. See Vinson, 288 F.3d at 1154; Mark H. v. Hamamoto, 620 F.3d 1090,
16    1096 (9th Cir. 2010). While Section 504 “does not require ‘substantial adjustments in
17    existing programs beyond those necessary to eliminate discrimination against otherwise
18    qualified individuals,’ it . . . does require reasonable modifications necessary to correct
19    for instances in which qualified disabled people are prevented from enjoying
20    ‘“meaningful access” to a benefit because of their disability.’” Mark H. v. Lemahieu, 513
21    F.3d 922, 937 (9th Cir. 2008) (quoting Southeastern Community College, 442 U.S. at
22    410). A requested accommodation must be “reasonable on its face, i.e., ordinarily or in
23    the run of cases,” or must be “reasonable on the particular facts” of the case. Giebeler v.
24    M & B Assocs., 343 F.3d 1143, 1157 (9th Cir. 2003) (quoting U.S. Airways, Inc. v.
25    Barnett, 535 U.S. 391, 401 (2002)). “Reasonableness ‘depends on the individual
26    circumstances of each case, and requires a fact-specific, individualized analysis of the
27    disabled individual’s circumstances and the accommodations that might allow him to
28                                                9
                                                                                      20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.282 Page 10 of 14




 1    [enjoy meaningful access to the program.]’” Hamamoto, 620 F.3d at 1098 (quoting
 2    Vinson, 288 F.3d at 1154) (alterations in original).
 3          Here, Plaintiff indicates that OHA discriminated against him in three incidents: (1)
 4    cancelling his housing voucher after the missed inspection and refusing to reinstate it
 5    upon completion of the belated inspection; (2) refusing to grant Plaintiff’s RAR that he
 6    emailed to Pierce after moving out of his apartment; and (3) refusing to grant the RAR
 7    submitted by Plaintiff’s psychiatrist that requested OHA’s assistance in contacting
 8    property managers so that Plaintiff could apply to apartments.
 9          It follows that in order to state a Rehabilitation Act claim based on denial of a
10    reasonable accommodation, a plaintiff must first request an accommodation. See
11    Colombini v. Members of Bd. of Directors of Empire Coll. Sch. of Law, 2001 WL
12    1006785, at *7 (N.D. Cal. Aug. 17, 2001), aff’d sub nom. Colombini v. Members of Bd. of
13    Directors, 61 F. App’x 387 (9th Cir. 2003). It is unclear from the 5AC whether Plaintiff
14    requested a disability accommodation from OHA with respect to the late housing
15    inspection, and if so, what accommodation he requested and for what disability. Nor has
16    Plaintiff otherwise explained how the cancellation of his voucher was based solely on his
17    disability, rather than on the fact that he had not passed the housing inspection on time.
18    Additionally, as noted above, Plaintiff has not adequately alleged that he has a memory-
19    related disability that significantly interferes with major life activities. Thus, Plaintiff
20    does not adequately allege this event denied him access to the housing voucher program
21    solely as a result of his disability. Plaintiff’s complaint therefore does not state a claim
22    arising from the initial cancellation of his housing voucher or refusal to reinstate because
23    of the missed inspection.
24          With regard to the second incident, Plaintiff does not explain what disability
25    accommodation he requested in his emails to Pierce, or why he was unable to access the
26    voucher program without this accommodation. Plaintiff has therefore not alleged facts
27
28                                                  10
                                                                                        20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.283 Page 11 of 14




 1    that would show he was denied a reasonable accommodation when Pierce did not
 2    respond to his emails.
 3          As to the third incident, Plaintiff states that his psychiatrist helped him submit an
 4    RAR that requested OHA to provide assistance in contacting property managers, and that
 5    OHA denied this request. 5AC at 4–5. Taking the facts in the complaint as true, Plaintiff
 6    appears to allege that he was not able to meaningfully access the housing voucher
 7    program without an accommodation because continued participation in the program
 8    required him to contact property managers, which he was unable to do because of his
 9    disability. At this stage, the Court also finds that the requested accommodation was
10    facially reasonable. While a defendant cannot be compelled to make a requested
11    accommodation if it requires a fundamental alteration of the program or imposes an
12    undue burden, the fact that an accommodation may bring about additional costs does “not
13    automatically disqualify a requested accommodation.” Giebeler, 343 F.3d at 1152
14    (emphasis in original); Pierce v. Cnty of Orange, 526 F.3d 1190, 1217 (9th Cir. 2008).
15          Whether the accommodation is in fact reasonable is highly fact-specific, and thus
16    the Court need not resolve this question in determining whether Plaintiff’s complaint
17    should be sua sponte dismissed for failure to state a claim. See Disabled in Action v.
18    Board of Elections in the City of New York, 752 F.3d 189, 202 (2d Cir. 2014) (quoting
19    Henrietta D. v. Bloomberg, 331 F.3d 261, 280 (2d Cir. 2003)) (“‘[I]t is enough for the
20    plaintiff to suggest the existence of a plausible accommodation, the costs of which,
21    facially, do not clearly exceed its benefits,’ and once this is done ‘the risk of
22    nonpersuasion falls on the defendant.’”); Borkowski v. Valley Cent. Sch. Dist., 63 F.3d
23    131, 139 (2d Cir. 1995) (summary judgment is appropriate only “in cases in which the
24    plaintiff’s proposal is either clearly ineffective or outlandishly costly.”).
25          Accordingly, the Court finds that Plaintiff has plausibly alleged that he was
26    discriminated against by OHA’s denial of the RAR that sought OHA’s assistance in
27    contacting property managers on his behalf.
28                                               11
                                                                                          20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.284 Page 12 of 14




 1        v.    Deliberate Indifference
 2          Compensatory damages are only available under the Rehabilitation Act if the
 3    defendant acted with deliberate indifference. Lovell, 303 F.3d at 1056. “Deliberate
 4    indifference requires both knowledge that a harm to a federally protected right is
 5    substantially likely, and a failure to act upon that likelihood.” Id. (quoting Duvall v.
 6    County of Kitsap, 260 F.3d 1124, 1139 (9th Cir. 2001)). The defendant has the requisite
 7    knowledge when the defendant “has notice that an accommodation is required,” and fails
 8    to act when the defendant’s failure to provide the accommodation “involves an element
 9    of deliberateness.” Id.
10          As noted, Plaintiff does not state in the 5AC what relief he seeks. However,
11    because Plaintiff’s previous complaint indicates that he seeks damages, the Court will
12    address the deliberate indifference standard in the event that Plaintiff amends his
13    complaint to include a request for damages. With respect to the first two incidents
14    described above—namely, the cancellation of Petitioner’s housing voucher due to his
15    delayed housing inspection and Pierce’s failure to respond to the emails sent by Plaintiff
16    that included an unspecified RAR—Plaintiff has not adequately alleged that OHA knew
17    that he required an accommodation and deliberately failed to provide it. As to the RAR
18    submitted by Plaintiff’s psychiatrist, however, Plaintiff sufficiently alleges that OHA had
19    notice of the required the accommodation and deliberately refused to provide it.
20          Thus, if Plaintiff includes a request for compensatory damages in his Sixth
21    Amended Complaint, the Court would find that he likely can allege deliberate
22    indifference with respect to the actions taken in response to the RAR submitted by
23    Plaintiff’s psychiatrist, but not with respect to two prior incidents.
24        vi.   Summary
25          While Plaintiff’s 5AC must be dismissed because of his failure to request any
26    relief, the Court finds that the allegations are otherwise potentially sufficient to state a
27    claim under Section 504 of the Rehabilitation Act arising from Defendants’ denial of the
28                                                12
                                                                                        20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.285 Page 13 of 14




 1    RAR submitted by Plaintiff’s psychiatrist.6 However, the Court finds that the allegations
 2    with respect to (1) the initial cancellation and refusal of reinstatement of Plaintiff’s
 3    housing voucher and (2) the emails Plaintiff sent to Pierce regarding an unspecified RAR
 4    are not sufficient to support a Rehabilitation Act claim. If Plaintiff wishes to allege a
 5    Rehabilitation Act claim arising from these incidents, he must fix the issues identified
 6    above.
 7           D. Leave to Amend
 8           “A pro se litigant must be given leave to amend his or her complaint, and some
 9    notice of its deficiencies, unless it is absolutely clear that the deficiencies of the
10    complaint could not be cured by amendment.” Cato v. United States, 10 F.3d 1103, 1106
11    (9th Cir. 1995) (citing Noll v. Carlson, 803 F.2d 1446, 1448 (9th Cir. 1987)). However,
12    where amendment of a pro se litigant’s complaint would be futile, denial of leave to
13    amend is appropriate. See James v. Giles, 221 F.3d 1074, 1077 (9th Cir. 2000).
14           As noted above, the Court will grant Plaintiff leave to amend to cure the
15    deficiencies identified above. If Plaintiff wishes to do so, Plaintiff must file a Sixth
16    Amended Complaint within 30 days of the publication date of this order. Plaintiff is
17    reminded that he must re-allege any claims he wishes to bring in the Sixth Amended
18    Complaint; he cannot rely on information alleged in earlier filings. The Court further
19    cautions Plaintiff that any further failures to fix the deficiencies in his complaint may lead
20    to dismissal without leave to amend. See Rutman Wine Co. v. E. & J. Gallo Winery, 829
21    F.2d 729, 738 (9th Cir. 1987).
22    \\\
23    \\\
24
25    6
       The Court notes that sua sponte screening under Section 1915 is not intended to be a replacement for a
26    motion to dismiss filed by a defendant. Thus, defendants are not precluded from challenging this claim
      merely because the Court did not decide it was subject to dismissal sua sponte. See Teahan v. Wilhelm,
27    481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
28                                                      13
                                                                                              20-cv-00614-GPC
     Case 3:20-cv-00614-GPC-BLM Document 91 Filed 05/12/21 PageID.286 Page 14 of 14




 1          IV.    CONCLUSION
 2          For the reasons set forth above, the Court DISMISSES the Fifth Amended
 3    Complaint under 28 U.S.C. § 1915(e)(2). Plaintiff is GRANTED 30 days to cure the
 4    deficiencies in his Fifth Amended Complained, as outlined above, by filing a Sixth
 5    Amended Complaint.
 6          The Court also clarifies that Plaintiff shall not be required to personally serve
 7    Defendants his Sixth Amended Complaint. Pursuant to Rule 4(c)(3), the Court shall
 8    direct the U.S. Marshals to effect service of the complaint at Plaintiff’s request should
 9    Plaintiff’s Sixth Amended Complaint not be dismissed pursuant to 28 U.S.C. §
10    1915(e)(2)(B).
11          The Court additionally DENIES as moot Plaintiff’s pending requests for entry of
12    clerk default (ECF Nos. 84–88).
13          IT IS SO ORDERED.
14    Dated: May 12, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 14
                                                                                     20-cv-00614-GPC
